In a proceeding to review a determination of the State Rent Administrator denying a protest to an order of a Local Rent Administrator which denied an application for decontrol, the appeal is from an order annulling the determination and directing the issuance of a decontrol order. The housing accommodation sought to be decontrolled is located on the third floor of a legal three-family dwelling which was formerly a two-family dwelling. Order reversed, with costs, and proceeding dismissed, without costs. The evidence fails to establish that the alteration and remodeling of the third floor resulted in additional housing accommodations as referred to in section 11 of the State Rent and Eviction Regulations. (See Matter of Straker v. Weaver, 9 A D 2d 695; Matter of Phillips v. Weaver, 7 A D 2d 927; Matter of Goldner v. Abrams, 2 A D 2d 763.) Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.